Citation Nr: 1434156	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-47 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cardiomyopathy, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967, September 1982 to April 1983, and January 2003 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran requested a Travel Board hearing on his VA Form 9 Substantive Appeal in December 2009.  In March 2010, he requested a hearing before a RO hearing officer and withdrew his Travel Board hearing request.  In March 2010, the Veteran also requested a Board Video Conference hearing, but he subsequently withdrew his request for a Board Video Conference hearing and requested a DRO hearing instead.  An informal conference with a DRO was held in May 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a heart disorder.  He contends that this problem is related to service-connected sleep apnea.  In the alternative, the Veteran contends that this heart problem is related to herbicide exposure.

A systolic heart murmur was detected during the Veteran's first period of active service.  A systolic murmur was again detected during VA examination in August 2007 and November 2011.  Given that a systolic heart murmur was detected during service and post-service, the Board finds that there is at least an indication that the two are related.  However, the Board does not have the medical expertise to determine whether a heart murmur is considered a clinically significant condition.  A medical opinion is needed.

In addition, the Board does not have the medical expertise to determine whether the Veteran's currently diagnosed cardiomyopathy is related to the heart murmur detected during active service or another circumstance of the Veteran's service.  Furthermore, the opinions of record do not address the in-service findings of cardiomyopathy.  A September 2005 Medical Evaluation Board proceeding found cardiomyopathy existed prior to service and was permanently aggravated by service, although no rationale was provided for this conclusion.  An additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any recent treatment for his heart disorder.  Any relevant, outstanding treatment records identified by the Veteran should be obtained. 

2. Then, the Veteran should be scheduled for a VA examination to assess the nature of any current heart disorder, to specifically include heart murmurs and cardiomyopathy, and the likelihood that any such disorder is related to service or to his service-connected sleep apnea.  

The examiner is to be provided access to the claims folder, to include any electronic records, and should specify that those resources were reviewed.  In accordance with the latest worksheets for rating heart disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability. 

Thereafter, the examiner should address the following:

(a) Whether any detected heart murmur is considered a disorder in itself, a symptom of a disorder (and, if so, what disorder), or merely an incidental (i.e., clinically insignificant) finding. 

(b) Whether the heart murmur noted during the Veteran's period of service is best described as a congenital or developmental defect (i.e., more or less stationary in nature) or a hereditary or familial disease (i.e., capable of improving or deteriorating).  

(c) If the murmur is considered a defect, whether during any period of active service (March 1965 to March 1967, September 1982 to April 1983, January 2003 to January 2006) there was any additional disability due to a superimposed injury or disease.  

(d) If the heart murmur detected during active service is considered a hereditary or familial disease, whether it was aggravated (i.e., permanently worsened) during any period of active service (March 1965 to March 1967, September 1982 to April 1983, January 2003 to January 2006). 

(e) Whether the Veteran has any current heart disorder or disease, to include a heart murmur, nonischemic cardiomyopathy, or any other heart disorder, which is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active service, to include the heart murmur detected during the Veteran's first period of service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

(f) Whether cardiomyopathy was aggravated (i.e., permanently worsened) during or as a result of his most recent period of active service (January 2003 to January 2006)?  The examiner should specifically address the findings of the September 2005 Medical Evaluation Board proceeding.

(g) Whether cardiomyopathy was at least as likely as not (i.e., to at least a 50:50 degree of probability) caused or aggravated by service-connected sleep apnea.  The examiner is asked to comment on the significance, if any, of the following articles submitted by the Veteran.
i. Left Ventricular Structural Adaptations to Obstructive Sleep Apnea in Dilated Cardiomyopathy by Dr. Kengo Usui et al. - Concluding that in patients with nonischemic dilated cardiomyopathy, the presence of obstructive sleep apnea is associated with an increased prevalence of left ventricular hypertrophy.
ii. Sleep Apnea by Mayo Clinic staff - Noting that complications of sleep apnea include cardiovascular problems.
iii. Sleep apnoea and its links to cardiomyopathy by Dr. Antonis Pantazis - Noting that the relation between sleep apnoea and heart failure, for example in dilated cardiomyopathy patients, is two-way in many cases.

A complete rationale for any opinions expressed must be provided.

3. Then, readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



